Title: To James Madison from David Gelston, 7 November 1805
From: Gelston, David
To: Madison, James


          
            Private
            Dear Sir
            NewYork Novr. 7th. 1805
          
          Enclosed is Capt. Bells bill of lading for two cases, I also enclose an account of the duties and expenses I have paid.
          The articles have received so much damage in the several changes they have undergone & the marks being so imperfect, perhaps some of the articles shipped to the President may belong to you. I have made a statement (enclosed) of the different proportions of Messrs. Robinson & Hartshornes bill of tonnage, but you will see it must be guesswork. You will have the goodness to arrange the whole.
          I shall not trouble the President with another long statement, only beg leave to refer him to you.
          Mr. Butler has paid his proportion of all expenses but tonnage money $168. If the statement is correct his proportion is $30.44.
          The articles are all shipped to the care of the Collector at Alexandria I dare not wait longer—but unfortunately, the next day after I had engaged Capt Bell—Capt Lee, bound direct to Washington made his appearance from Connecticut. Sincerely yours
          
            David Gelston
          
        